Greene, J.,
dissenting. I think the instructions of the court below in this case are correct, and that the judgment should be affirmed. The statute requires the treasurer to render valuable service to the county, but makes no provision for his remuneration. In requiring an officer to perform such labor, I think the law necessarily implies reasonable compensation. The county accepted and enjoyed the benefit of the work; it was essential to secure the collection of the unpaid school tax, and in setting forth the amount of the school funds. I cannot but regard it as manifestly unjust, and contrary to the honest intention of the law, to deny remuneration.